﻿First and foremost, may I be allowed to express here the feelings of deep sadness of my delegation at the cruel loss of two of the most courageous sons of Africa; the sudden premature demise of President Houari Boumediene of Algeria and President Antonio Agostinho Neto of Angola, two great leaders of the present-day fight for freedom, two statesmen who placed their lives at the service of the freedom, independence and dignity of the oppressed peoples of the world. Their passing will long be mourned as an inestimable loss. They have left us with a shining example which will give us the courage and determination necessary to press on with the work which they began.
44.	I wish to extend to you, Mr. President, the warm, fraternal congratulations of the delegation of the People's Republic of Benin, which welcomes your election to the presidency of the thirty-fourth session of our Organization's General Assembly with pleasure and with pride. Your unanimous election to preside over the work of our present session, dear brother and friend, is both a well-deserved tribute paid by the international community to your country, the United Republic of Tanzania, a front-line country and an un-breachable bulwark of freedom in the southern part of our continent, where so many of our brothers are still being subjected to the iniquitous sway of racist oppression and the most brutal and anachronistic colonial exploitation, and a fitting recognition of your personal merits as a dedicated patriot and an enlightened diplomat unswerving in the service of the cause of the freedom and dignity of our peoples, We are convinced that under your leadership our deliberations will be guided effectively and equitably and that our work will be crowned with success.
45.	My delegation also wishes to express its great satisfaction and its appreciation regarding the admirable and praiseworthy manner in which the outgoing President of our Assembly, Mr. Indalecio Lievano of Colombia, organized and conducted the work of the thirty-third session of the General Assembly.
46.	Benin would also like to pay a tribute once again to the outstanding administrative and diplomatic qualities of our Organization's chief official, Mr. Kurt Waldheim, whose activities over the past year have been devoted to the accomplishment of the goals set by our Organization. The delegation of Benin wishes to take this opportunity to express its confidence to him once again and to assure him of the support and friendly assistance of the People's Republic of Benin in his onerous but uplifting tasks in the service of mankind.
47.	My delegation would also like to extend a very warm welcome to Saint Lucia on its accession to inter-national sovereignty and its entry into the United Nations. We assure the representative of that new State of our active solidarity and fraternal co-operation.
48.	This session of the United Nations General Assembly, the thirty-fourth since the founding of our Organization, provides all Member States with an exceptional opportunity and setting for discussion and debate devoted to an analysis of the world situation and for an examination of the course of history that we may the better perceive the outlines of the profound changes in the structure of societies, for our session is being held at a particularly tumultuous juncture, one fraught with open conflicts and with still latent explosions and revolutionary upheavals in the history of mankind and its societies.
49.	The unequal and shocking distribution of wealth and technology, the cynical scientific exploitation, international imperialism, the pitiless sway of multinational corporations, are all characteristics of our era, maintaining and aggravating as they do poverty, the backwardness caused by blockades of every sort and the oppression to which our peoples are subjected, an oppression that has many aspects and assumes many forms.
50.	Let no one expect that we will tire of speaking out and denouncing, from every available rostrum and in the striking circumstances of present-day history, those elements that feed the disorder that prevails in the world economy and support the scandal of injustices and inequalities, creating and fomenting hatred among States and endangering international peace and security.
51.	Following all my colleagues who have preceded me at this rostrum and have spoken with such faith and eloquence, and before those who will come after me, I also wish to state my rejection of this scandal and my demand for truth and justice, for today the massive and stubborn truth of events can be denied only by the determined intellectual dishonesty and shoddy logic of evil propaganda for evil purposes.
52.	The former and present state of affairs is thereby being perpetuated in the world economy. The accession of dozens of former colonial countries to independence over the past 20 years has done little to alter the world's economic landscape. Unbalanced trade, colonial-style exploitation, primitive and undisguised, the subtleties and disguises of neo-colonialism, the ever-increasing technological dependence of the third-world countries, all bear witness to our poverty and to the handicaps from which we suffer on every level. The heavy and constantly increasing indebtedness of our countries is destroying our budgets and dangerously limiting—if not completely annihilating—our chances for harmonious and independent development. The decrease in aid to our countries or the creation of assistance machinery that is often designed solely to facilitate recolonization, are serious new forms of debt that lead us to fear lest they seriously compromise our fragile independence.
53.	Monetary disorder, evidenced by wild fluctuations in the price of gold and the un-workability of certain international monetary regulations set up in the post-war period, is increasing and strengthening the position of the imperialist strongholds in their attempts to preserve their ill-gotten privileges. And as if to perpetuate such imbalances and give permanent status to the institutions and to an unjust morality, based on the law of the strongest in the most savage of jungles, the environment is being destroyed and the seas, the oceans and the continents are being polluted; billions in hard currency, millions more than the sums being devoted to aid to our countries and our economies, are being spent to stockpile atomic weapons and highly sophisticated conventional weapons for blackmail and terror in order to impose the rule of injustice and inequality on us, the eternal victims.
54.	This general picture fairly describes the many conferences and symposia that we have attended in this Organization and various institutions within its family, meetings of the Organization for Economic Cooperation and Development, UNCTAD and many others. Those organizations have produced facts, figures and statistics which the most sophisticated computers confirm and refine. I shall spare representatives a long and tedious list of them. They will allow me to eschew certain oratorical devices and not rehearse them once again, as I am sure that they are even more familiar with this list than I.
55.	What needs to be denounced is the scandalous evils of a world and an economic and moral order—or, rather, disorder—where the wealth of some dominates and maintains the poverty of others. 
56.	What needs to be denounced is this devious, dishonest effort to safeguard and maintain, at any cost, this unjust world where the sterile comforts of some are purchased at the expense of the destitution, hunger and poverty of others.
57.	We must reject the smugness and arrogance of the rulers of empires, of banks or of financial consortiums which have been bending over backwards to put the stamp of legitimacy on the status of peoples in bondage to which they would relegate us.
58.	What must be denounced also, in this International Year of the Child, is the fact that thousands of children of the third world are doomed to a life expectancy so short that their intellectual and physical potential will never be fully developed, precisely because of this non-egalitarian, unjust international economic order.
59.	That is what my delegation proclaims with conviction, with a sense of our responsibility and with a keen awareness of the need to act in accordance with the dictates of justice and dignity shared with us by all the peoples of the third world.
60.	This is not a sweeping indictment where hatred and passion are intended to replace truth and objectivity. We are not saying anything that has not already been analysed, discussed, commented on and adopted by our Organization. The new international economic order has, since 1974, been a demand of history. It contains a programme which, by overhauling international economic relations, would establish norms of justice and equity among our countries and peoples, and would establish a new balance, which would benefit peace and friendship among peoples, of the present system of trade and exchange in the world.
61.	In Manila in 1978 and in Havana at the Sixth Conference of Heads of State or Government of Non- Aligned Countries, the creation of that new order— after so many other regional, continental and world meetings—was considered as the only lasting path to fruitful and peaceful international co-operation among States and nations.
62.	The solutions to what has been commonly called the crisis are thus well known. The responses to the inhuman and illegal frustration of our countries and peoples, whose resources and development are stagnating, are also well known, but no start whatever has been made on applying them seriously because of the blocking tactics of the imperialist countries. Indeed, only through solidarity and fighting and through organization at the regional and international levels will the "damned of the earth" be able to establish a new economic order and bring pressure to bear on those who deliberately shy away from the reasonable and equitable actions called for by mankind today.
63.	In the third world and within the non-aligned movement, horizontal solidarity must be asserted increasingly if we are to improve our means of fighting for equity and development and defeat certain forms of blackmail. In the area of energy, for example, while the great oil cartels have been increasing their profits at an extraordinary rate, all forms of propaganda have been used by the Western Powers to make people believe that the members of OPEC are solely responsible for the international energy crisis, inflation and alleged world stagnation.
64.	This campaign alone should convince our friends and brothers in OPEC that they must increasingly accord a privileged role to our countries in their programmes of foreign financial investment. That is a duty of solidarity and is called for by reason and it cannot but serve to strengthen our common front against exploitation and foreign domination and actively contribute to our fight for a new international economic order.
65.	Of course, it must be recognized that the intervention of the various Arab funds, OPEC assistance and financial aid from the Afro-Arab bank organizations such as the Arab Bank for Economic Development in Africa provide a growing supply of capital and give us the benefit of a not inconsiderable portion of the oil earnings of the producers of the precious black gold. But the tendency to invest money in the wealthy countries of the West must be combated and, inversely, there must be additional financial flows in our direction to enhance horizontal co-operation.
66.	We have just pointed the finger at the parties primarily responsible for international poverty, exploitation and the plundering of our peoples, as well as at those who have taken from our peoples their resources and the fruits of their labour. With all the revolutionary lucidity and dignity now characteristic of our country, the People's Republic of Benin, we have courageously stated our principles and proposed a remedy, from which we expect not so much miracles as direct effects on the established injustices and disorder in the world economic order. The new order, to whose historic creation we wish to contribute, would bring about qualitative changes and a gradual transformation of the situation throughout the world in the interests of dozens of developing countries which are on the periphery of the international capitalist system. But the economy of the nations will see real development and enjoy stable growth only when the freedom of peoples and the full sovereignty of nations are no longer restricted, threatened or questioned.
67.	It is very difficult for international imperialism to conceal its ambition of colonial reconquest and neo-colonialist subjugation. Its acts of aggression take the most subtle and brutal forms. Its permanent strategy of selfish exploitation and oppression develops and builds up the most diabolical and bloody means of repressing the resistance of our peoples and of assassinating great leaders of the revolutionary struggle. None the less, the national conscience of the peoples of the oppressed countries continues to develop and their mobilization grows in the struggle against the age-old enemy, at the same time a wheedler and a pitiless executioner, as its hypocritical nature and its own logic make it.
68.	Therefore, since the thirty-third session of the General Assembly, the political complexion of the world has changed and taken on new colours. The fall and final crushing of the Fascist pro-imperialist dictatorships in Iran and Nicaragua bear this out.
69.	In spite of the barbarous crimes of imperialism and in spite of its plots and manoeuvres, in our great, rich and beautiful continent, Africa, the peoples are mobilizing and struggling. Colonialism, racism and neo-colonialism in fact remain imperialism's methods of domination on our continent. The minority regimes in southern Africa are its ignoble expression and they are legitimately condemned by progressive mankind.
70.	The constitutional ruses and chicanery of the white racist minority in Zimbabwe and Muzorewa's treason have not succeeded in making Africa accept an illegal regime irremediably condemned by history.
71.	The so-called internal settlement in Southern Rhodesia, where African renegades, traitors to the sacred cause of their oppressed people, have been used, in no way responds to the profound aspirations of the working masses who are suffering in their flesh and blood and in their dignity.
72.	The administering Power, the Government of the United Kingdom, must assume full responsibility for the massacres of children, women and old men carried out by the white racists of Southern Rhodesia in the front-line States in order to spread terror there and to dissuade them from showing their active solidarity with the heroic armed struggle of the Patriotic Front, the sole representative of the people of Zimbabwe. In spite of the mandatory sanctions which are still imposed on the illegal regime in Salisbury, the weapons which the white settler army uses come from the arsenals of the Western countries.
73.	A tremendous challenge to the international community and to all our Organization's recommendations and decisions therefore renders those sanctions, which should have brought the Fascists of Southern Rhodesia to see the reason of our time and of history, cruelly derisory and fictitious. Those who thus get around the compulsory embargo ordered by the Security Council in its resolution 253 (1968) and gaily trample on our resolutions become accomplices in the crimes committed daily by the Ian Smith-Muzorewa clique in Zambia, Mozambique, Botswana and Angola. Their direct responsibility will not escape the judgement of history. They are also responsible for the plans of extermination and aggression hatched in Salisbury and Pretoria. The blood of the glorious martyrs of Zimbabwe, Kassinga, Maputo and Lusaka will also inevitably spatter them, whatever may be their shameful conscience, their subterfuge or their academic and legal arguments.
74.	The plan of the imperialists and of all those working for the international recognition of the Smith- Muzorewa regime is well known. They are making use of all sorts of constitutional trickery and electoral gerrymandering, convening conference after conference, meeting after meeting, with ulterior motives which cannot escape the watchful vigilance of our peoples. We remain convinced that all these manoeuvres will be doomed to failure, as the international community will not allow itself to be tricked and bemused.
75.	Any conference or meeting, if it is to succeed, must essentially aim at bringing the so-called Rhodesian rebellion to heel and bringing the true representatives of the Zimbabwean people, the Patriotic Front, to power.
76.	The United Nations and the international community must therefore continue to grant all the necessary support to the liberation forces of the Patriotic Front, who represent and express the profound aspirations of the working masses of Zimbabwe.
77.	The Sixth Conference of Heads of State or Government of Non-Aligned Countries in Havana has just proclaimed and repeated this demand, and let there be no mistake, it is the conscience of the world that was thus expressed, the proud and free voice of the immense majority of the peoples of our very rich and beautiful world, the voice of the oppressed and of the future of the world.
78.	The problem of Zimbabwe goes hand in hand with that of Namibia. The correct strategic view of the problem of southern Africa, on the basis of the elementary analysis of certain geopolitical realities in fact indicates as clearly as possible that the independence of those two Territories will inevitably promote the liberation process within the very territory of the so-called Republic of South Africa, where the most ignoble colonialist and racist regime imposes fierce and exclusive domination over the indigenous peoples, who are slaves on the land of their ancestors.
79.	The tactics used over the past two years by the imperialist Powers is thus to lull the international com-munity and to demobilize the liberation forces by making them believe that negotiations, meetings and endless diplomatic talks organized in one capital after another will solve the problem of the liberation of Zimbabwe and of Namibia.
80.	My country, the People's Republic of Benin, has denounced all these manoeuvres, right from their first appearance. The plan for Namibia of the Five Western Powers and what is known as "the Anglo-American plan for Zimbabwe" represent the same strategy, set up in order to lull the international community and demobilize the liberation movements. We shall never stop denouncing these Machiavellian manoeuvres and stating that only the courageous and resolute armed struggle will free the peoples of those two Territories. Of course a peaceful settlement is possible, but that must be only on the basis of the strict application of the pertinent resolutions of the United Nations and of the Organization of African Unity [OAU], which the racist puppets in South Africa and Zimbabwe, with the thinly veiled support of their imperialist masters, refuse to implement.
81.	The Muzorewa-Smith regime in Southern Rhodesia and that of the Democratic Turnhalle Alliance in Namibia are twins for which the imperialists, by various means, are astutely trying to gain recognition at the international level. At its last meeting held at Monrovia in July, the Assembly of Heads of State and Government of the OAU vigorously denounced that policy and those imperialist plans which flout the profound interests or Africa and its peoples and are aimed at institutionalizing what is felt by some to be a clever solution but is, in fact, nothing more than a gross and debased form of neo-colonialism.
82.	The international community must also vigorously denounce apartheid and take action to put an end to it once and for all. Neither the present generation of Africans nor future ones will accept such a social aberration on our continent.
83.	The decolonization and liberation of Southern Rhodesia and Namibia are for Africans and all peoples in the world a categorical imperative and a sacred mission entrusted by history to us and to all freedom fighters whose blood has been shed in that noble cause. But this fight for freedom and justice will never come to an end so long as apartheid exists in South Africa and so long as that enormous ghetto and military base continues to be defended and upheld on our continent by international imperialism. No form of African independence can be considered complete so long as the gold, diamonds and uranium of South Africa—now protected by a nuclear shield that has come from the West and from Israel—remain, in the eyes of those who offer the finest sermons on the rights of man, even more valuable than the lives and dignity of all our oppressed and humiliated brothers and of the great black Diaspora of the world.
84.	It is strange and indeed curious that those who feel that Nazism is one of the most criminal perversities of history and who fought it at the cost of millions of lives today act with such benevolence towards the most faithful imitation of Hitlerite fascism in the contemporary world, behaving towards it with such a scandalous complicity as they not only invoke all sorts of pretexts and false reasons for refusing to isolate South Africa and Rhodesia through application of the embargo, but also lavish economic, diplomatic and, above all, military support on those countries.
85.	We shall go no further in our expression of outrage than this sober language because, today and tomorrow in Africa, the implacable struggle and the innumerable sacrifices of the Patriotic Front, the South West Africa People's Organization [SWAPO] and the African National Congress of South Africa will inevitably bring about the triumph of freedom, justice and dignity for the peoples of southern Africa.
86.	Decolonization is still an unfinished business. In Zimbabwe, the strategy of the colonialists and imperialists is too clear and transparent for us to be mistaken regarding their aggressive plans. A journalist of the French weekly Nouvel Observateur reported in the issue dated 17 September 1979 on something that we all know and perceive when stressed that "in fact a belt of satellite States is being created where proconsuls propped up by bayonets will rule, protected by jets, radar, missiles and the whole military panoply of the North Atlantic Treaty Organization [NATO] that South Africa has at its disposal."
87.	The creation of Bantustans, those new reservations for blacks, arid and poor, are similar to those that we have seen in other countries in other historical contexts. They are part of a more cunning organization of the colonial, racist and Fascist system of South Africa, where the white minority has secured for itself the best lands and the basic wealth and maintained in the Bantustans at the same time a very cheap working force that they can keep poor, repressed and humiliated and can kill at will.
88.	We could engage for many hours to come in this general indictment of apartheid. Its misdeeds, crimes and belligerent arrogance are growing, but the freedom fighters of the Patriotic Front, of SWAPO and of the African National Congress have redoubled their determination in their struggle to mobilize their peoples against the barbaric acts of colonialism and fascism.
89.	The path is undoubtedly still long, hard and bloody that leads to the liberation of southern Africa, but the harsher the struggle the greater will be our sacrifices and our acts of solidarity so that one day, there in that immensely rich southern part of our continent, as in its north-western part, the acts of aggression will come to an end and the right to self-determination and independence and sovereign freedom will be exercised without restriction or military blackmail.
90.	I now come to another colonial and expansionist scandal which an African Government is desperately trying to conceal by its lies and give some legitimacy to through the use of arms and aggression.
91.	First, though, I should like to repeat that for my country, the People's Republic of Benin, the Saharan Arab Democratic Republic is a de jure reality that history and nine new States have just recognized and that the Frente POLISARIO is the sole and legitimate representative of a proud and heroic people, which the Moroccan regime, contrary to the wisdom and understanding of history and in pursuit of a wild dream, intends to subject to colonial law.
92.	At Monrovia, in July 1979, and at Havana a few weeks ago, the OAU and the great movement of non- aligned countries respectively reaffirmed that in Western Sahara there remained but one fundamental historical problem, namely, the inalienable right to independence and self-determination of the Saharan people. Now, our brothers in Mauritania have decided to renounce all claims over Western Sahara and to withdraw their troops from that Territory and have enshrined that courageous determination in an agreement with the Frente POLISARIO. As far as Morocco is concerned, however, it is threatening, terrorizing, bombing and trying to create armed diversions with certain neighbouring countries, but it has not been able to stave off bitter defeats on the battlefield and the capture of thousands of soldiers by the Saharan Liberation Army. What a disgrace! We would repeat that Morocco is stubbornly squandering its resources and leading its army to suicide in an effort to conquer a Territory whose sole master is the great Saharan people. The arms and munitions of the Moroccan army will continue to enrich and reinforce the military potential of the fighting units of the Saharan Arab Democratic Republic.
93.	It is up to our Organisation once again to proclaim loud and clear the right of the Saharan people to independence and self-determination, and to demand that Morocco renounce its annexationist ambitions.
94.	If we do not show such determination to support one of the basic principles on which we act and which justify the existence of our Organization, we shall be favouring Morocco's adventure of territorial annexation, and we shall be putting our stamp of approval upon unjust acts of aggression against the Saharan people.
95.	The world situation is characterized by the rising anger of peoples, who reject oppression, humiliation and injustice. The upsurge in the struggle of the Palestinians and the Arabs poses a problem for our Organization and the whole world: the question of war and peace in the Middle East.
96.	War and peace in the Middle East and, consequently, war and peace throughout the world is the alternative facing imperialism and Zionism as a result of the separate Camp David agreements, the torture of Arab patriots and the expropriation and confiscation of Palestinian land. In spite of legalistic innovations and the creation of machinery to crush Palestinian resistance—the bloody tragedy of southern Lebanon being one more terrible example—the three-Power Camp David coalition will inevitably encounter dignified and collective resistance and rejection from all peoples throughout the world who love peace and justice.
97.	The PLO has brought about unity among the Palestinian people. It is that people's sole legitimate representative, Its international recognition is increasing, even in certain countries in which Western and Zionist propaganda endeavours to present it as a gang of terrorists and common-law criminals. The PLO alone represents the future of the Palestinian people, and it is the most lively, militant and noble expression of that people. Egypt's capitulation and betrayal will fail, for they do not take into account the determination of the PLO to fight until victory has been achieved, notwithstanding the billions of dollars, the arsenal of weapons and the great amount of technical assistance and means of espionage and intelligence being provided by international imperialism.
98.	In Palestine, where fraternal relations and respect among the great universal religions once flourished, Zionism cannot achieve its goal of oppressing, exploiting and expropriating an entire people by arousing the unjust and unworthy hatred of the brothers and sons of the victims of the Nazi holocaust. The Zionist State of Israel must withdraw from the occupied Arab territories; Israel- must cease bombing and killing innocent populations in Southern Lebanon. The terror from the air, the daily round-ups and new plots hatched with its new ally and with international imperialism will only strengthen the determination of the PLO and serve to speed up the mobilization of the people of the area and of the entire world and turn them against Israel's arrogance, oppression and permanent aggression.
99.	I might say that this Assembly is meeting today to hear yet another speech on world peace, because, as we move somewhat to the east of the explosive situation in the Middle East, we see that in South-East Asia blood and tears are flowing and the sound of guns may be heard every day. That is taking place in a region where there has been one of the most glorious revolutions of our era, the Indo-Chinese revolution, which has taught us all so much and provided us with so much inspiration. It is a part of the world in which, notwithstanding all the tension and the regrettable ambitions of certain Powers, the people have maintained their unity and solidarity and have been able to overcome one of the most powerful imperialist countries of our day and to give the oppressed nations of the world a legend that is in keeping with their genius, invincibility and respect for the dignity and worth of the human person.
100.	That is why my delegation condemns the Pol Pot-Ieng Sary regime, which is guilty of genocide in the killing of more than 3 million Kampucheans, and that is why it firmly supports the people of Kampuchea in their fight for independence, freedom and the construction of socialism. We believe that only the representatives of the People's Revolutionary Council should be allowed to take that country's seat in this Organization.
101.	In Korea as well peace and unification must be brought about. That can happen if the wise, realistic and positive proposals of the People's Democratic Republic of Korea are taken into account, studied objectively and supported by the international community.
102.	In East Timor, as has been demanded for several years now by the fighters of FRETILIN, in their heroic popular struggle, the right of self-determination and independence must also be exercised.
103.	Great Latin America—which has so many glorious traditions in the anti-imperialist struggle, including the revolutionary flame of Simon Bolivar and Jose Marti, which is made to burn ever brighter by the heroes of the Moncada Barracks—has continued to fight against imperialism in that continent.
104.	The Benin revolution supports the socialist Republic of Cuba in its legitimate claim that the base in Guantanamo Bay, which is occupied by the United States against Cuba's will, should be restored to it and that an end should be put to the unconstitutional economic blockade that has been unjustly imposed upon Cuba. It is not proper that the Government of the United States should do everything in its power to exert pressures of all kinds to deprive the Cuban people of their inalienable right to choose the path of development that suits them.
105.	The People's Republic of Benin fully supports the people of Puerto Rico in their just struggle for self- determination and independence, and we support the legitimate claim of the people of Panama to regain full sovereignty over the Canal that passes through this national territory. We support all the peoples of Latin America who are fighting against Fascist dictators and their imperialist masters.
106.	In the various oceans of our planet there exist huge bases and nuclear testing sites, which are being strengthened. In particular, in the Indian Ocean, which laves the shores of a significant part of our continent, there must be a completely denuclearized and demilitarized zone if our countries are to develop in peace and are freely to choose their paths to progress and justice.
107.	World peace is, after all, necessarily global and indivisible. And while we welcome the signing at Vienna on 18 June 1979 of the Treaty between the United States and the USSR on the Limitation of Strategic Offensive Arms, concluded as a result of the second round of Strategic Arms Limitation Talks [SALT] in which we see the beginning of a world of fraternity and friendship among peoples, which we ardently desire, it must be recognized that any armed conflict anywhere in the world and any imperialist intervention, regardless of where it may occur in the world, undermines and jeopardizes the benefits ensuing from the difficult negotiations which led to the second round of SALT. There is an objective link and dialectical interaction between the crises and conflicts which arise in our world. And so-called limited wars can lead, in Africa, the Middle East and Asia to irreversible disasters. The problem of international peace and security must be viewed in these historical terms.
108.	International imperialism constitutes, for our countries, which are still weak, and for our people, who are still to a very large extent subject to its colonial laws or its neo-colonialist domination, the prime danger to our security. Thus, it has elaborated a programme in which the full panoply of the means of aggression, intervention and subversion are refined and enhanced daily by the addition of new instruments of death and terror. Various means of blackmail, subjugation and destabilization are being used against the progressive regimes which have chosen the anti-imperialist, socialist path to development, and now mercenaries are being employed. This is an ignoble, hypocritical and repugnant means of armed intervention, of which my country was cruelly made the victim on 16 January 1977. The mercenaries who attacked my country, killed heroic fighters, both civilians and those in uniform, and caused terrible material damage are no longer the phantoms and privateers that certain countries took pleasure in discovering a short time ago in our reports on aggression. Today, the barbaric aggression of 16 January 1977 is no longer a mystery to anyone, even to the most hypocritical and cynical mercenaries of the pen in the service of imperialism.
109.	In accepting complaints of certain family members of the victims against the evil Bob Denard and his gang, the lower court in Paris has corroborated once again the fact that aggression did take place and that heinous crimes were committed by the new, faithless and lawless crusaders for imperialism.
110.	Scarcely a few weeks ago, there was a wide-scale military intervention organized by a certain European Power in an African country. One puppet was replaced by another crowned valet. All of this makes us realize the searing reality of the problem of military aggression, whether overt or disguised, which is being directed against our countries. In the face of these new threats to international security, to peace, stability and independence, the conclusions of the historic Week of Solidarity with the Colonial Peoples of Southern Africa Fighting for Freedom, Independence and Equal Rights and of the International Conference on Mercenaries which was held at Cotonou from 9 to 16 January 1978 deserve the careful consideration of our Organization and the complete support of the international community. And, as our great comrade-in-arms, President Mathieu Kerekou, said at the Conference:
"The mobilization of international opinion against mercenaries, intervention and imperialist aggression is the only way to ensure that a latter-day gunboat policy will not be institutionalized and enforced in an atmosphere of general and unpardonable indifference."
Representatives of the heroic Sandinists, of the new Iran and of militant Grenada seated here in this Assembly. Revolutionary and peaceful Benin is proud to be here. We will dare to win, and we will dare to pursue our revolution, for that is our duty.
112.	The many difficulties, traps and pitfalls which have been planted by international imperialism, their fundamental hostility—which is, after all, logical—will not divert us from our heroic and just course. We know that we are the majority of the peoples of the earth and of the men of progress, as was proved at the last Conference of non-aligned countries at Havana, as exalted a gathering as one is ever likely to see in history.
113.	I hope that I have explained the position of my country in as clear a manner as Members would wish.
114.	For us in the People's Republic of Benin, the sighs of frustration, the procrastination and the wishful thinking, must cease if historic policy and the force of action are to make of our Organization a genuine instrument for the liberation of peoples and free understanding among nations and a great cross-roads of peace and friendship which the drafters of the Charter wished to create.
115.	We are ready for revolution. The fight goes on.
